Title: Israel B. Kursheedt to Thomas Jefferson, 24 June 1814
From: Kursheedt, Israel B.
To: Jefferson, Thomas


          Honor’d Sir!  Richmond June 24th 1814
          In consequence of the stationers having refused to offer to the public a work lately published in Boston from a fear to offend—. and with a view to remunerate the author for the expences he has been at—a few copies have been Sent to the care of Mr David Isaacs of Charlottsle for him to dispose of only to the liberal & enlightend
          with the highest respect I am your obtI B Kursheedt
        